NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted August 25, 2010
                                 Decided November 10, 2010

                                            Before

                             FRANK H. EASTERBROOK, Chief Judge

                             JOHN L. COFFEY, Circuit Judge

                             DANIEL A. MANION, Circuit Judge

No. 09‐3503

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff‐Appellee,                          Court for the Northern District of Illinois,
                                                  Eastern Division.

       v.                                         No. 07 CR 732‐1

MARY GURIN,                                       Elaine E. Bucklo, 
    Defendant‐Appellant.                          Judge.

                                          O R D E R

       The defendant‐appellant, Mary Gurin, managed Ideal Staffing, an employment
agency that arranged for the placement of more than 50 illegally present aliens in jobs at
O’Hare International Airport.  The Chicago Department of Aviation provided her with the
authority to certify whether prospective employees applying for airport security badges
possessed valid identification and work authorization.  The appellant used this authority to
arrange for these aliens to obtain access to restricted areas in the airport by certifying (with
her signature) the validity of their security‐badge applications even though she knew that
the applications were supported by false identity documents.  
       The defendant pled guilty to one count of conspiring to harbor aliens illegally
present in the United States for private financial gain and commercial advantage, see 8
No. 09‐3503                                                                                Page 2

U.S.C. § 1324(a)(1)(A)(iii), (a)(1)(A)(v)(I), (a)(1)(B)(I), and entered into a written plea
agreement.  The district court sentenced her to 36 months’ imprisonment, which was one
month below the top of the guidelines range.  Gurin appeals, and her appointed attorney
now seeks to withdraw because, after review of the file, he was unable to identify any
nonfrivolous arguments.  See Anders v. California, 386 U.S. 738 (1967).  The appellant failed to
respond to her attorney’s motion to withdraw, after having been given the opportunity to
do so.  See CIR. R. 51(b).  Thus, we limit our review only to those issues discussed in
counsel’s facially adequate brief.  See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir.
2002).

       Gurin’s attorney has informed us that the defendant does not wish to challenge her
guilty plea.  Thus, counsel properly refrained from discussing the adequacy of the plea
colloquy or the voluntariness of the plea.  See United States v. Knox, 287 F.3d 667, 671‐72 (7th
Cir. 2002).  

        Defense counsel did consider whether Gurin could challenge the reasonableness of
her sentence.  Initially, he explored whether the district court miscalculated the guidelines
range after applying a two‐level increase under U.S.S.G. § 3B1.3 for abusing a position of
trust to commit the offense.  The appellant objected to this increase at sentencing, and
argued that although she enabled illegally present aliens to work inside restricted portions
of O’Hare by signing their security‐badge applications, she did not abuse a position of trust
to do so.  

         Section 3B1.3 applies to defendants who have “abused a position of public or private
trust. . . in a manner that significantly facilitated the commission or concealment of the
offense.”  See United States v. Peterson‐Knox, 471 F.3d 816, 825 (7th Cir. 2006).  The range of
activities that makes an individual eligible for this increase varies, and we have consistently
applied it to defendants who had “wide discretion to act” on behalf of their victims.  United
States v. Davuluri, 239 F.3d 902, 909 (7th Cir. 2001); see United States v. Andrews, 484 F.3d 476,
479 (7th Cir. 2007); see also United States v. Snook, 366 F.3d 439, 445 (7th Cir. 2004).  

       Here, the defendant‐appellant occupied a position of trust vis‐à‐vis the Chicago
Department of Aviation.  By delegating to Gurin the authority to verify the accuracy of
information on employment documents, the Department provided her with the broad
power to certify which prospective employees were authorized to work in the United States. 
Gurin exploited her discretionary authority by intentionally misrepresenting to the
Department that she had verified the credentials of employees whom she knew lacked
permission to work in the United States.   See, e.g., United States v. Miller, 607 F.3d 144, 150
(5th Cir. 2010) (applying § 3B1.3 to a medical‐supply vendor who submitted false claims to
Medicare); see also Snook, 366 F.3d at 445‐46 (imposing the adjustment against the company
No. 09‐3503                                                                              Page 3

manager responsible for overseeing compliance with environmental regulations).  Thus, any
challenge to the two‐level adjustment for abusing a position of trust would be frivolous.  

        Counsel also considered a potential attack on the substantive reasonableness of
Gurin’s sentence.  However, because the sentence was within the properly calculated
guidelines range, we presume it to be reasonable.  See Rita v. United States, 551 U.S. 338, 347
(2007); United States v. Sawyer, 558 F.3d 705, 714‐15 (7th Cir. 2009).  

        When deciding whether a particular sentence is reasonable, “[a]ppellate courts are
guided by the factors in 18 U.S.C. § 3553(a).”  United States v. Lopez, 430 F.3d 854, 857 (7th
Cir. 2005).  In this case, the district judge properly applied the enumerated factors in 
§ 3553(a).  She acknowledged that Gurin did not have a record of any prior criminal
conduct, and that a lengthy prison term would separate her from her young children.  At
the same time, the court noted that by enabling aliens illegally present in the United States
to gain access to secure portions of a major international airport, the defendant committed a
crime that could have produced devastating consequences.  As such, by imposing its
sentence, the trial court sought to convey the message that crimes involving the
employment of aliens illegally present in the United States would be taken seriously.  In
light of these considerations, any challenge to the reasonableness of Gurin’s sentence would
be frivolous.

     We agree with the defense counsel’s motion to withdraw, and the appeal is
DISMISSED.